Citation Nr: 1703968	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1992.

The case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; it has not been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating of 70 percent for PTSD have been met.  38 U.S.CA. §§ 1155, 5107 (West 2014); C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in October 2010 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.

The Veteran has undergone a VA examination.  The Veteran was previously provided VA examination regarding his PTSD in June 2011 and the VA examination provided information regarding the Veteran's PTSD manifestations.  The Board finds that this examination in conjunction with other evidence is adequate for ratings purposes. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

PTSD is currently rated as 50 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, And is unable to work).

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports as to his symptoms credible. 

The Board notes that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to such symptoms as: near-constant depression, reduced reliability and productivity, intrusive thoughts, depressed mood, anxiety, chronic sleep impairment, sudden sadness and fear, re-experiences of traumatic events, flashbacks, nightmares, avoidance of stimuli associated with trauma, memory problems (forgetting to carryout tasks, as well as forgetting names, dates, and getting lost when traveling), suspiciousness, overeating, irritable behavior and angry outbursts (with little or no provocation), exaggerated startle response, impaired judgement, hypervigilance, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful work circumstances.  See, e.g., November 2010 private medical examination; June 2011 VA examination; November 2010 private medical treatment notes; September 2016 Disability Benefits Questionnaire (DBQ).

The evidence of record for the entire appeal period shows deficiencies due to symptoms in the area of daily life, including work and social relationships.  The Veteran has difficulty in adapting to stressful circumstances including at work and work-like settings.  See September 2016 DBQ.  As reported in the September 2016 DBQ and the June 2011 VA examination, the Veteran has a need to be alone and inability to work around other people because the Veteran loses his temper with people.  As a result, he is unable to work fulltime and only works part time as a bus driver.  See, e.g., September 2016 DBQ.  In the June 2011 VA examination, the Veteran reported that he does not have trouble on the job only because "he tries not to see people or be around people" and the VA examiner reported the Veteran "has considerable difficulty in maintaining effective work relationships because he doesn't want to be around people."  The November 2010 private medical examination described the Veteran as "compromised in his ability to sustain work relationships."

The Veteran has impaired social functioning outside of work as well.  He does not socialize with any friends, but does socialize with his family.  See November 2010 private medical records (recording that he only socializes with is family).  In the June 2011 VA examination, the Veteran reported he has good family relationships, but avoids social activities and does not have leisure or recreational pursuits.

Deficiency in the area of judgement is shown during the appeal period.  The June 2011 VA examination reported that the Veteran has had difficulties interpreting proverbs and interpreting situations, generally has slow thought-processes, and otherwise has impaired abstract thinking. 

Deficiency in the area of thought is shown during the appeal period.  In the June 2011 VA examination, the Veteran reported forgetting names, dates, forgets to do things, and otherwise has impaired thoughts and problem concentrating.  Additionally, in the November 2010 private medical records, the Veteran  reported sometimes getting lost while driving, misplacing items, forgetting what he is told, and lack of memory of what he recently read.  The November 2010 private medical records reports "his working memory is 100% impaired."

Deficiency in the area of mood is shown during the appeal period, in that the Veteran has near-constant depression and anxiety, quickness to lose temper, anger, crying spells, low energy, hypervigilance, helplessness, intrusive thoughts, easy startle, and irritability with others.  See November 2010 private medical records; November 2010 private examination; September 2016 DBQ.  In the September 2011 private medical records, the Veteran also has reported "small bouts of nervousness and extreme hypervigilance" and that the Veteran reported that his wife tells him he is depressed and that he has "a short fuse." 

Additionally, the Veteran reported hallucinations and illusions during the appeal period, but they do not appear to have occurred throughout the entire appeal period and do not appear to be persistent.  See November 2010 private examination (noting the Veteran hears voices calling names, sees shadows moving in the corners of his eyes, hears cars driving by his residence, and hears footsteps in the house when no one is around); June 2011 VA examination (recording no evidence of delusions or hallucinations); September 2016 DBQ (recording no hallucinations).

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration to approximate total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  See, 38 C.F.R. § 4.7.  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment, during this period.  Id.  

Here, for example, the evidence does not show grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss of names of close relatives, own occupation, or name; or symptoms of a similar severity.  See September 2016 DBQ (noting none of the above symptoms); June 2011 VA examination (recording the Veteran had normal appearance and behavior, ability to understand complex commands, no physical difficulties that interfere with his functioning, and that the Veteran denied violent behavior, suicidal ideation, or homicidal ideation); November 2010 private medical records (noting the Veteran socializes with his family, was not suicidal, and that the Veteran sometimes had memory issues, but not to the extent that he could not remember his own name, occupation, or names of close family members).  Additionally, as outlined above, he is able to maintain a good relationship with his wife and children and does not have total social impairment.  He also is able to take care of his own finances and has been employed part time, for 24 hours a week, as a bus driver for the local government for the last several years.  

The Board acknowledges that there is some evidence of hallucinations, but they do not appear to be persistent.  See November 2010 private examination (noting hallucinations); June 2011 VA examination (reporting no reported hallucinations); September 2016 DBQ (reporting no reported hallucinations).  Further, as discussed above, the Veteran does not have total occupational and social impairment, resulting from either hallucinations or other PTSD symptoms. 

The Board also notes the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Veteran has been given GAF scores that are as low as 40 and as high as 60.  See e.g., November 2010 private examination (reporting GAF of 40), June 2011 VA examination (reporting GAF of 60).  The Veteran's lowest GAF scores reflect serious symptoms and serious impairment in social, occupational, or school functioning.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 70 percent rating and does not reflect total occupational and social impairment.

Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of the severity, frequency, and duration to result in total social and occupational impairment during this period.  Taken as a whole, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria and are not on par with the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.  The preponderance of the evidence is against a finding that a disability rating in excess of 70 percent is warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board also emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In short, the Veteran's symptoms, as variously referenced above, have not been found to rise to the level of severity contemplated by those of the 100 percent disability rating criteria. 

In conclusion, the Board finds that, throughout the appeal period, a disability rating of 70 percent, but not higher, is warranted for the Veteran's service-connected PTSD.

Extraschedular Rating

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  38 C.F.R § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the scheduler rating for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Rating Schedule contemplates the claimant's disability, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler criteria does not contemplate the level of disability and symptomatology and is found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App 111 (2008).

The Board finds the rating criteria reasonably describes the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, manifested with social impairment with deficiencies in most areas and with the symptoms discussed above.  Further, the rating criteria expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for consideration of extraschedular ratings for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran and his representative have at no point indicated his PTSD, combined with his other service-connected disability (hypertension) results in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, extraschedular consideration is not warranted under Johnson.


ORDER

A 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of VA compensation benefits.


REMAND

TDIU may be granted upon a showing that the Veteran is unable to secure a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15.  A request for a total disability rating based on TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.   Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

The record does reasonably raise the issue of TDIU.  Specifically, the Veteran's November 2010 private medical examination contains a medical doctor's statement that the Veteran is "unemployable" because of his PTSD.  The record shows the Veteran cannot work full-time because of his PTSD and has been employed part-time during the relevant period on appeal.  See, e.g., June 2011 VA examination; September 2016 DBQ.  

However, there is no indication in the record of whether the Veteran's part time employment as a bus driver is marginal or substantially gainful.  The Board finds that further development is necessary before the claim for TDIU can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA, obtaining an examination if necessary, and adjudicating the claim.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must perform any development necessary for adjudication of the claim for entitlement for TDIU, to include appropriate notice and the furnishing to the appropriate VA Forms for completion.

2. Then, the AOJ should adjudicate the Veteran's claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


